department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date uil legend m r s date state dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts your application form_1024 and supporting documents show that you were incorporated on date in state and soon after applied for recognition of exempt status under sec_501 of the code as a social_club your articles of incorporation state that you are organized as a nonprofit mutual benefit corporation for the specific purpose of networking with vendors and clients within the legal profession your bylaws state that you are organized for the purpose of pleasure recreation and other nonprofitable purposes within the meaning of sec_501 of the code and upon dissolution after paying or adequately providing for the payment of the debts obligation and liabilities of the corporation the remaining assets shall be distributed to a nonprofit fund foundation or corporation which is organized and operated exclusively for recreational purposes and which has established its tax-exempt status under sec_501 you are the parent of two chapter organizations r and s in different parts of the state that establish and form local sub-chapters for different occupational categories each chapter describes itself as a powerful conduit of professionals dedicated to serving the legal and business communities by offering quality products service value and professionalism in addition your mission statements provides that members are focused on providing the best value and expertise to the businesses we serve you further state that your members offer one-stop shopping for your business’s needs and provide professional services you provided a copy of your prospective chapter membership application which states that it is a condition of membership to have a measurable business presence in the chapter's legal community consisting of current revenue generating clients as well as prospective contacts the introductory paragraphs of the application state that a primary objective of the group is to provide a vehicle that aids our clients in achieving their goals plus facilitates giving and getting of referrals for its members a referral is defined as introducing a member to an individual or company who is interested in the member's products services potentially leading to a business transaction the application further states that organization endeavors include aiding other members in the giving and getting of referrals with the intent of expanding business development efforts and expanding the business contacts of the members the last question in the application asks what types of leads the applicant can supply the group and what types of leads might benefit the applicant your application and a supplemental statement state that you primarily conduct two activities members’ meetings and sponsoring social events you state that you conduct monthly members’ meetings at the four chapter locations at these meetings the members form relationships with other legal service providers discuss changes in the industry provide information on others in the industry and provide leads and contacts for business development purposes in the invitations you describe yourself as a unique professional organization with an your second activity is sponsoring social events for members and nonmembers you provided copies of invitations for various events such as mixers receptions horse races and wine tastings outstanding reputation level of commitment to your clients and diversified expertise that has allowed you to be a respected resource center for law firms and businesses you note that while these sponsored events are social in nature they provide your clients and members with an opportunity to enjoy networking with other business professionals your board_of directors consists of employees of a legal staffing firm a legal consultancy firm a court reporter staffing business a computer services provider and a legal insurance_company all of your officers are on the board and three of your four officers are employees of the legal staffing firm since you do not have and do not plan to own any facilities your address is the address of the legal staffing firm your board has sole authority to raise and disburse funds assign classes of membership assess different fees dues and assessments and terminate memberships for nonpayment your membership has little to do with your administration and operations other than to pay dues fees and assessments and benefit from the meetings and percent from dues social events your membership provides all of your financial support percent from special event assessments and you refer to all paying individuals and and corporations as members whether they have the right to vote or not your application states that you seek public patronage at your social events and of your referral source line you added that the events and information are free to the public you provided a copy of an advertisement to companies in the legal and business community promoting your members as vendors the advertisement stated that you check vendor references and that they primarily offer three types of services professional litigation and specialty when we requested copies of any materials you distribute to the public relating to your organization you provided copies of your members’ business cards law sec_501 of the internal_revenue_code states that clubs organized and operated exclusively for pleasure recreation and other nonprofitable purposes are exempt from federal_income_tax provided no part of their net_earnings inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes revrul_58_588 1958_2_cb_265 held that a social_club that sells an unlimited number of memberships to so-called members who have no voice in the management of the club and whose only rights are to use the club’s facilities upon payment of specified fees is not a tax- exempt social_club within the meaning of sec_501 of the code income from the members was in reality income from the general_public revrul_69_527 1969_2_cb_125 holds that an organization formed and operated to study and discuss at weekly luncheon meetings business and financial problems to interchange among its membership business and financial information in order to create and encourage efficiency in business and finance and to assist its members in the expansion and development of their individual businesses does not qualify for exemption under sec_501 of the code the ruling holds that the organization is organized and operated primarily to aid its members in their individual business endeavors the social activities at the luncheon meetings were merely incidental to the business activities of the organization analysis based on the information and supporting documentation you provided in your application we conclude that you are not operated for the exempt purposes described in sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for pleasure recreation and other nonprofitable purposes the governing instrument cannot authorize a club to engage in activities beyond the scope of sec_501 to a degree to prevent the organization from being described as a social_club although your bylaws state that you are organized for sec_501 purposes your articles of incorporation state that you are organized for the purpose of networking with vendors and clients within the legal profession to be operated for the purposes described in sec_501 of the code an organization must have an established membership of individuals who meet to make personal contacts and promote fellowship the commingling of the members must play a material part in the life of a tax-exempt social_club your membership requirements are professional rather than social membership consists of companies as well as individuals who are required to have a measurable business presence in the local community although you engage in social activities that provide members with opportunities to make personal contact and commingle those activities do not make you a social_club per se social_club is not organized for exempt purposes if to its members rather than social activities the facts show that while you conduct social activities it is primarily done to achieve business objectives rather than to further social purposes similar to the organization described in revrul_69_527 supra your predominant purpose is the conduct of business and not to serve any pleasure recreation or other similar social purposes of your members as described in sec_501 of the code it provides assistance in the form of services a your organization has few of the usual trappings of a social_club the board does not consist of elected individuals who have a common social purpose the three board members who as officers control your administration and operations are also employees of the legal staffing firm your board’s overriding purpose is to further the professional rather than the social interests of your membership you are similar to the organization described in revrul_58_588 supra because your members have no voice in management and only have the right to participate in your meetings and events in exchange for specified fees unlike most social clubs you have no swimming pools golf courses tennis courts or other athletic or recreational facilities your advertisements promote you as an organization that provides professional services finally to be a tax-exempt social_club you must also demonstrate conclusively that you meet the requirements described in sec_1_501_c_7_-1 of the regulations which states that a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes the regulations add that solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes your advertisements invitations and statements indicate that you seek public patronage at your social events this fact provides additional evidence that you are engaged in business and are not operated exclusively for pleasure recreation or social purposes conclusion based on the information provided in your form_1024 and supporting documentation we conclude that you are not operated for pleasure recreation or other nonprofitable purposes described in sec_501 of the code such activities engaged in by you are subordinate and merely incidental to the furtherance of your predominant purpose which is to engage in the business of selling your services of networking and referrals accordingly you do not qualify for recognition of exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
